PER CURIAM.
As the appellee-Department agrees, the trial court has no authority to determine a disputed issue of paternity in a Chapter 39 proceeding. See E.K. v. Dep’t of Children and Family Servs., 874 So.2d 720 (Fla. 2d DCA 2004). The Final Judgment of Paternity entered below is therefore held for naught and vacated. The alleged father, the appellant N.D., having denied paternity, has no standing to object to an order of dependency or the termination of parental rights. If, however, the mother, the Department or another agency desires to establish that paternity, an appropriate proceeding for support or otherwise must be brought in the family division of the circuit court in which the alleged father has the right to a jury trial. See B.J.Y. v. M.A., 617 So.2d 1061 (Fla.1993).
Vacated and remanded.